Citation Nr: 0515667	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  02-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for recurrent 
paronychia of the left great toe, status post surgical 
removal of the left great toenail.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1986 to July 2000.

This case was previously before the Board of Veterans' 
Appeals (Board) in October 2003 and April 2004.  Each time 
it was remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Appeals Management Center (AMC) in Washington, D.C., 
confirmed and continued the initial noncompensable rating 
for the service-connected residuals of surgery to remove 
the veteran's left great toenail.  The case has since been 
returned to the Board for further appellate action.


FINDING OF FACT

The veteran's recurrent paronychia of the left great toe, 
status post surgical removal of the left great toenail, is 
manifested primarily by tenderness to palpation and 
impaired sensation.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for recurrent 
paronychia of the left great toe, status post surgical 
removal of the left great toenail, have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.20, 4.118, DC 7804 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial compensable rating for 
recurrent paronychia of the left great toe, status post 
surgical removal of the left great toenail.  

Prior to consideration of the merits of the veteran's 
claim, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
her claim.
I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  That law redefined 
the obligations of the VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 
5103, 5103A.  

In particular, the VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that 
the veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate her specific claim; (2) the information and 
evidence that VA will seek to provide; (3) the information 
and evidence that the veteran is expected to provide; and 
(4) the need to furnish the VA any evidence in her 
possession that pertains to her claim, i.e., something to 
the effect that she should give the VA everything she has 
pertaining to her claim.

In August 2001, the VA published final rules implementing 
the VCAA.  66 Fed. Reg. 45620 (August 29, 2001) (those 
rules became effective August 29, 2001, and are codified as 
amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a) 
(2004)).  

By virtue of information contained in letters, dated in 
April and October 2004, the VA Appeals Management Center 
(AMC) informed the veteran that in order to support her 
claim for an initial compensable rating for her service-
connected left toe disability, she would have to furnish 
evidence that such disability had been worse at the time of 
the initial rating.  
The AMC stated that it would request records held by 
Federal agencies, such as medical records from the 
military; medical records from VA hospitals (including 
private facilities where the VA had authorized treatment); 
or records from the Social Security Administration.  The 
AMC also stated that it would make reasonable efforts to 
help the veteran get other relevant evidence, such as 
private medical records, employment records, or records 
from state or local government agencies.  

The VA told the veteran that she had to respond in a timely 
manner to its requests for specific information and that 
she had to give it enough information about her records so 
that it could obtain them from the person or agency that 
had them.  She was notified that if she wished the VA to 
obtain medical records, she would have to authorize medical 
personnel to release such records by using VA Form 21-4142.  
Such information included the complete name and address of 
each doctor and medical facility having such records, as 
well as the approximate dates of treatment.  

The AMC stated that it would notify the veteran if the 
holder of the records declined to provide them or asked for 
a fee to provide them.  The AMC noted, however, that it was 
ultimately the veteran's responsibility to make sure that 
it received all of the evidence necessary to support her 
claim, which wasn't in the possession of a Federal 
department or agency.  

The AMC told the veteran that it would further assist her 
by providing a medical examination or by getting a medical 
opinion if it decided it was necessary to make a decision 
in her claim.  In this regard, the AMC noted that failure 
to report for such an examination could result in the 
denial of her claim.  

The veteran was also informed that Veterans Service 
Organizations (VSO's) could assist her in pursuing her 
claim.  

Finally, the AMC requested that the veteran let it know of 
any other evidence or information that she thought would 
support her claim.

The VA set forth time frames for the veteran to submit her 
information or evidence, as well as the potential 
consequences for failing to do so.  The VA also notified 
her of what to do if she had questions or needed assistance 
and provided a telephone number and computer site where she 
could get additional information.  

In addition to the letters, dated in April and October 
2004, the veteran was provided a Statement of the Case 
(SOC) in September 1999; copies of the Board's remands, 
dated in October 2003 and April 2004; and a Supplemental 
Statement of the Case (SSOC) in May 2005.  They further 
notified the veteran of the evidence necessary to 
substantiate her claim of entitlement to an initial 
compensable rating for her service-connected disability of 
the left great toe.  Indeed, the SOC and the SSOC set forth 
the relevant text of 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R. § 3.159, as well as the text of potentially 
applicable rating criteria.  The SOC and the SSOC also 
identified the evidence that had been received by the RO.  

The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records, 
the report of a general medical examination performed by 
the VA in October 2000; and the transcript of the veteran's 
hearing held at the RO in May 2002.  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of 
evidence necessary to support her claim.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by the VA), which could 
be used to support the issue of entitlement to an initial 
compensable rating for her service-connected disability of 
the left great toe.  

During her hearing in May 2002, the veteran testified that 
that approximately six months earlier, she had received 
treatment from a Dr. H.; however, records obtained from Dr. 
H.'s medical group, dated from February 2001 through June 
2002, were negative for such treatment.  Moreover, the 
veteran did not respond to the April or October 2004 
letters which requested any additional information and/or 
evidence which could be used to support her appeal. 

Given the efforts by the VA to development the record, 
there is no reasonable possibility that further development 
would lead to any additional relevant evidence with respect 
to the issue of entitlement to an initial compensable 
rating for the veteran's service-connected disability of 
the left great toe.  As such, further action is unnecessary 
in order to meet the VA's statutory duty to assist the 
veteran in the development of her claim.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are 
to be avoided)

In light of the foregoing, there is no prejudice to the 
veteran due to a failure to assist her in the development 
of her claim of entitlement to an initial compensable 
rating for recurrent paronychia of the left great toe, 
status post surgical removal of the left great toenail.  
See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 
2005) (discussing prejudicial error).  Similarly, the Board 
finds no prejudice to the veteran by virtue of the fact 
that the appropriate VCAA notice was issued to the veteran 
after the initial December 2000 rating decision.  However, 
the VCAA notice also was provided prior to recertifying the 
claimant's appeal to the Board, and she had ample 
opportunity before recertification to identify and/or 
submit additional supporting evidence in response.  The 
Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See also 
Mayfield, supra.  Therefore, the Board will proceed to the 
merits of the appeal.  

II.  Facts and Analysis

The RO has rated the veteran's service-connected disability 
of the left great toe by analogy to dermatitis or eczema.  
38 C.F.R. §§ 4.20, 4.118, DC 7806.  At the outset of the 
veteran's claim, a noncompensable evaluation was warranted 
for eczema with slight, if any, exfoliation, exudation, or 
itching, if on a nonexposed surface or small area.  A 10 
percent rating was warranted if there was exfoliation, 
exudation, or itching, involving an exposed surface or 
extensive area.  A 30 percent rating was warranted if there 
was constant exudation or itching, extensive lesions or 
marked disfigurement.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002.  The Board notified 
the veteran of those changes in its April 2004 remand; and, 
as noted above, the AMC provided her with the text of those 
changes in the SSOC issued in May 2005.  

Under the revised regulations, a noncompensable rating is 
warranted for eczema when less than 5 percent of the entire 
body or less than 50 percent of exposed areas are affected, 
and; no more than topical therapy was required during the 
previous 12-month period.  A 10 percent rating is warranted 
when at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 
less than six weeks during the previous 12-month period.  A 
30 percent rating is warranted when 20 to 40 percent of the 
entire body or 20 to 40 percent of the exposed areas 
affected, or; systemic therapy, such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of six weeks or more, but not constantly, during 
the previous 12-month period.  

Potentially applicable in rating the veteran's service-
connected left great toe disability are the diagnostic 
codes used to rate scars.  At the outset of the veteran's 
claim, scars (other than burn scars or disfiguring scars of 
the head, face, or neck) were rated in accordance with 
38 C.F.R. § 4.118, DC 7803 - 7805.  A 10 percent rating was 
warranted when superficial scars were poorly nourished with 
repeated ulceration.  38 C.F.R. § 4.118, DC 7803.  A 
10 percent rating was also warranted for superficial scars 
which were painful and tender on objective demonstration.  
38 C.F.R. § 4.118, DC 7804.  Under DC 7804, the 10 percent 
rating was to be assigned when the requirements were met, 
even if the location was on the tip of the finger or toe.  
See note following 38 C.F.R. § 4.118, DC 7804.  Other scars 
were to be rated based on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  

The revisions to the rating schedule, which became 
effective on August 30, 2002, also apply to scars.  
38 C.F.R. § 4.118, DC's 7801, 7802, 7803, 7804, and 7805.  
Under the revised regulations, a 10 percent rating is 
warranted for scars (other than those on the head, face, or 
neck) that are deep or that caused limited motion, provided 
that the affected area or areas exceeds 6 square inches (39 
sq. cm.).  A 20 percent rating is warranted for an area or 
areas exceeding 12 square inches (77 sq.cm.).  A deep scar 
is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7801, Note (2).  

Under the revised regulations, a 10 percent schedular 
rating is also warranted for scars (other than those 
involving the head, face, or neck) under the following 
circumstances:  

1) Scars that are superficial and that 
do not cause limited motion, provided 
that they cover an area or areas of 144 
square inches (929 sq. cm.) or greater.  
38 C.F.R. § 4.118, DC 7802.  A 
superficial scar is one not associated 
with underlying soft tissue damage.  
38 C.F.R. § 4.118, DC 7802, Note (2);

2) Scars which are superficial and 
unstable.  38 C.F.R. § 4.118, DC 7803.  
An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.  38 
C.F.R. § 4.118, DC 7803; or

3) A superficial scar which is painful 
on examination.  38 C.F.R. § 4.118, DC 
7804.  As above, the 10 percent rating 
is to be assigned even though 
amputation of the part would not result 
in a compensable evaluation.  38 C.F.R. 
§ 4.118, DC 7804, Note(2).

Other scars, not involving the head, face, or neck, may be 
rated basis on the limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.

In determining whether a revised statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims 
that were pending when it took effect would produce 
genuinely retroactive effects.  Generally, if applying the 
new provision would produce such retroactive effects, the 
new provision should not apply the new provision to the 
claim.  If applying the new provision would not produce 
retroactive effects, the new provision must be applied.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003. 

Also potentially applicable in rating the veteran's 
service-connected left great toe disability is 38 C.F.R. 
§ 4.71a, DC 5284.  Under that code, a 10 percent rating is 
warranted for moderate impairment of the foot, while a 20 
percent rating is warranted for moderately severe 
impairment.  

A review of the evidence discloses that in service from 
December 1986 through August 1987, the veteran was treated 
for paronychia of the left great toe.  Ultimately, that 
disorder resulted in surgical excision of the left great 
toenail.  

Although there is no evidence on file showing medical 
treatment since service for the veteran's left great toe 
disability, the veteran has testified that every month or 
two, the left great toenail starts to regrow.  She states 
that she must then remove the new growth which causes the 
area to bleed and become painful.  Indeed, the report of 
the October 2000 VA examination shows that the area is 
tender to palpation has diminished sensation.  Such 
findings more nearly approximate the schedular criteria for 
a 10 percent rating under 38 C.F.R. § 4.118, DC 7804.  To 
that extent the appeal is allowed.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation; 
however, the affected area is small and not generally 
exposed, as it is confined to the left great toenail.  
Moreover, there is no competent evidence that it impairs 
the veteran's gait or affects the motion of any associated 
joint.  Indeed, the report of the October 2000 VA 
examination shows that she is able to heel and toe walk 
without difficulty and that her tandem gait is normal.  
Further, there is no evidence of any associated swelling, 
heat, or discoloration, nor is there any competent evidence 
of any associated weakness, impaired coordination, 
diminished reflexes, or abnormal position sense.  There is 
also no competent evidence of constant exudation or 
itching, extensive lesions, or marked disfigurement, nor is 
there competent evidence of the need for systemic therapy 
such as corticosteroids or other immunosuppressive drugs.  
The evidence does not show that the veteran's disability of 
the left great toe is productive of any more than moderate 
impairment.  Finally, the record indicates that the RO was 
informed in June 2004 that the veteran had failed to report 
for a VA examination as requested by the Board in its April 
2004 remand, and thus, information that might have been 
supportive of a rating in excess of 10 percent is not 
available to the Board.  See 38 C.F.R. § 3.655 (2004).  
Accordingly, based on the current record, such disability 
does not meet or more nearly approximate the schedular 
criteria for a rating in excess of 10 percent.

The Board has also considered the possibility of staged 
ratings noted in Fenderson; however, the evidence of record 
shows that the manifestations of the veteran's left great 
toe disability have been generally consistent since July 
24, 2000, the date that service connection became 
effective.  Accordingly, there is no basis to invoke the 
principle of staged ratings. 

Finally, the Board has considered the possibility of 
referring this case to the Director of the VA Compensation 
and Pension Service for possible approval of an 
extraschedular rating for the veteran's service-connected 
recurrent paronychia of the left great toe, status post 
surgical removal of the left great toenail.  The evidence, 
however, does not show such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application 
of the regular schedular standards in rating any of those 
disabilities.  38 C.F.R. § 3.321(b)(1) (2004).  Rather, the 
record shows that the manifestations of that disability are 
those contemplated by the regular schedular standards.  It 
must be emphasized that the disability ratings are not job 
specific.  They represent as far as can practicably be 
determined the average impairment in earning capacity as a 
result of diseases or injuries encountered incident to 
military service and their residual conditions in civilian 
occupations.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations of 
illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1.  Absent evidence to 
the contrary, the Board finds no reason for further action 
under 38 C.F.R. § 3.321(b)(1). 


ORDER

Entitlement to an initial 10 percent rating for recurrent 
paronychia of the left great toe, status post surgical 
removal of the left great toenail, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


